Citation Nr: 0624987	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  99-09 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to the veteran's service connected anxiety 
disorder with depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from July 1952 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDING OF FACT

The veteran's service-connected anxiety disorder with 
depression aggravated his hypertension.  


CONCLUSION OF LAW

Service connection for hypertension is established on a 
secondary basis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R.  § 3.303(a) (2005).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran has several diagnoses of 
hypertension and currently takes prescription medications to 
lower his blood pressure.  Therefore, he has a disability 
from hypertension.  

There is evidence of record that his hypertension was 
aggravated by his service connected anxiety disorder with 
depression.  In May 2002, Dr. M. S., a VA physician, 
clarified his opinion from a February 2002 VA examination.  
He stated that the veteran's chronic anxiety "significantly 
contributed" to his development of hypertension.  At the 
veteran's February 2002 examination, Dr. M. S. reviewed the 
veteran's claims folder and noted that there were reports 
from three additional doctors that related the veteran's 
hypertension to his service-connected anxiety.  Dr. M. S. 
concluded that the veteran's hypertension was more likely 
than not related to his service-connected chronic anxiety 
with depression.  

In April 2001, Dr. J. S., a private physician, sent VA an 
opinion stating that the high levels of anxiety that the 
veteran experienced were directly related to his blood 
pressure.  

Also in April 2001, Dr. E. L., a VA psychiatrist, opined that 
the anxiety and stress "may indeed contribute to the 
development and perpetuation of hypertension."  

In March 1994 and November 1993, Dr. W. S., a private family 
practitioner and board certified psychiatrist, sent letters 
to VA stating that depression and anxiety aggravated the 
veteran's coronary artery disease and high blood pressure.  

There is also evidence of record that provides evidence 
against the veteran's claim.  In December 2003, the Board 
remanded this case for a Veterans Health Administration (VHA) 
opinion to determine the etiology of the veteran's 
hypertension to resolve conflicting evidence.  In January 
2006, the veteran underwent a hypertension examination.  The 
examiner concluded, "it is not as least as likely as not 
that he patient's hypertension is related to his service-
connected anxiety disorder with associated depression.  I am 
not aware of any medical literature or studies which support 
the patient's claim."  The examiner did not elaborate on 
this opinion.  

The May 2002 supplemental statement of the case (SSOC) 
referred to an excerpt from the Merck online manual which 
stated that the etiology of hypertension is unknown. 

Lastly, the RO cited to a September 1995 letter from the 
Director of the VA Compensation and Pension (C&P) Service.  
This letter addressed the claim of another veteran who 
asserted that his hypertension was caused by post-traumatic 
stress disorder (PTSD).  The Director stated that after 
receiving a medical opinion, C&P Service was of the opinion 
that the veteran's hypertension was not due to PTSD.  The RO 
argued that anxiety disorder and PTSD were similar and 
therefore, hypertension could not be aggravated by an anxiety 
disorder.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that the Merck online manual excerpt is 
entitled to limited probative weight because it is simply an 
excerpt from a definition of the term "primary 
hypertension," and does not pertain specifically to the 
veteran whose claim is now on appeal.  

Lastly, the September 1995 letter from the Director of the VA 
C&P Service is entitled to extremely limited probative 
weight, as it pertains to a different veteran with a 
different mental disorder.  The letter is also 11 years old, 
and the literature examined to research the issue in 1995 is 
no longer current.  

In adjudicating this claim and the medical opinions cited, 
the Board has also considered the doctrine of reasonable 
doubt.  As the U.S. Court of Appeals for Veterans Claims 
(Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

The Board finds that there is an approximate balance of 
positive and negative evidence in this case.  Consequently, 
the appeal is granted.  

However, the Board does not intend for the entirety of the 
veteran's hypertension disability to be service-connected.  
Drs. E. L., J. S., M.S., and W.S. make it clear that the 
veteran's anxiety disorder and depression aggravated his 
hypertension, as opposed to being the sole cause of the 
disability.  Only the part of the veteran's hypertension 
disability that was aggravated by his service-connected 
anxiety disorder with depression is considered to be service-
connected on a secondary basis. 

Based on a review of the record, it appears that the 
veteran's hypertension was only mildly aggravated by the 
service connected disorder.  The RO should take this into 
consideration when it evaluates the nature and extent of the 
aggravation caused by the service connected condition.  Under 
Allen, the veteran should only be compensated for the 
aggravation caused by the service connected condition, not 
for the entire hypertensive disorder.  The Board finds that 
the medical record, as a whole, does not support the finding 
that the condition at issue was completely caused by the 
service connected disorder (even the opinions cited above 
that support the veteran's claim would not, as a whole, 
support such a finding).  In any event, this issue is not 
before the Board at this time. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2006, July 2003, and October 2001, as well as 
information provided in the April 2003 SSOC, the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the April 2003 SSOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the RO did not provide VCAA notice prior 
to the adverse decision on appeal, which was issued in March 
1998, prior to the enactment of the VCAA.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, as the 
Board has already determined that the veteran has received 
all required VCAA notice, any defect in timing of the VCAA 
notice results in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. 
§ 20.1102 (2005) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

The March 2006 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim. Pelegrini, 18 Vet. App. at 120-21.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
July 2003 and October 2001 VCAA letters is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the December 2003 and August 2001 remands.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

ORDER

To the extent that the veteran's hypertension was aggravated 
by his service-connected anxiety disorder with depression, 
service connection is granted on a secondary basis.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


